Title: To Thomas Jefferson from Ralph Izard, 20 October 1787
From: Izard, Ralph
To: Jefferson, Thomas



Dear Sir
Charleston 20th. Octr. 1787.

I am favoured with your Letter of 1st. August, enclosing Messrs.  Berard’s Proposals on the subject of Rice, which I have shewn to several Merchants, and am happy to find a general disposition among them to enter into Commercial Connexions with France. You know how they have been hitherto hampered by their engagements with the British Merchants, and their Trammels are not yet broken. Messieurs Brailsford, & Morris will make a Consignment of a Cargo of Rice to Messieurs Berard, & Co. This will be a beginning of what I wish to see carried to a considerable extent; and I think much will depend upon the success of this Adventure. Messieurs Brailsford & Morris are Men of Character, and Honour, and their House is as good, and solid as any in this State. I have the honour to be with great regard Dear Sir Your most obt. Servt.,

Ra. Izard

